Exhibit 10.4

 

 

 

 

AGREEMENT

 

THIS AGREEMENT, made this 11th day of September, 2020, between GOLDEN STAR
INVESTMENTS CORP., a Florida corporation (hereinafter referred to as "Landlord")
and NET ELEMENT, INC., a Delaware corporation (hereinafter referred to as
"Tenant"), which terms "Landlord" and "Tenant" shall include, wherever the
context admits or requires, singular or plural, and the heirs, legal
representatives, successors and assigns of the respective parties, recites and
provides as follows:

 

RECITALS:

 

WHEREAS, the parties entered into a Lease agreement executed on August 9, 2017
for the leasing of Units 705, 706 and 707 within Office 163 Condominium (“Office
163”) located at 3363 NW 163 Street, North Miami Beach, Florida 33160 (the “7th
Floor Lease ”);

 

WHEREAS, the parties entered into a separate agreement for the lease of Unit 901
within Office 163 (“901 Lease”, together with the 7th Floor Lease referred to as
the “Leases”);

 

WHEREAS, the Tenant represents that, due to the current pandemic caused by
Covid-19, its business has been severely affected, significantly reducing its
income and cash flow;

 

WHEREAS, the Tenant is currently behind on the rental payments under the Leases;

 

WHEREAS, the Tenant has requested Landlord to modify the current Leases and the
parties have agreed that Tenant shall (i) surrender Units 705, 706 and 901, (ii)
pay $65,600 to cover overdue rent and landlord’s out of pocket expenses, (iii)
enter into a new 4 year lease for Unit 707 for a monthly rent of $2,954.00 under
same terms as the 7th Floor Lease, and (iv) cover the expenses related to the
work on the units to separate Unit 707 from the remaining units;

 

NOW THEREFORE, in consideration of the mutual representations, warranties,
conditions and promises hereinafter acknowledged, Landlord and Tenant hereby
agree as follows:

 

ARTICLE I.     THE RECITALS ABOVE ARE CORRECT AND MADE INTEGRAL PART OF THIS
ADDENDUM AND THE LEASE.

 

 

ARTICLE II.     TERMINATION OF PRIOR LEASES

 

 

A.

The Landlord and the Tenant agree to terminate the prior 7th Floor Lease and the
901 Lease with immediate effect.

 

B.

In consideration for Landlord’s acceptance of the termination for the Leases,
the Tenant shall pay the Landlord sixty five thousand six hundred Dollars
($65,600.00) as follows:

 

a.

$22,700.00 upon the execution of this agreement;

 

 

1

 

 

 

b.

$20,100.00 on or before December 31, 2020; and

c. $22,800.00 on or before March 31, 2021.

 

C.

As additional consideration for the Landlord’s acceptance of the termination of
the Leases, the parties hereby enter into a 4 year lease agreement for Unit 707
under the terms provided in Article III of this agreement.

 

D.

As an additional consideration for the Landlord’s acceptance of the termination
of the Leases, the Tenant shall cover the expenses related to the work to
separate Unit 707 to be occupied by Tenant from Unit 706.

 

E.

As an additional consideration for the Landlord’s acceptance of the termination
of the Leases, the Tenant shall surrender Units 705, 706 and 901 on or before
September 15, 2020, and the Units shall be in the same condition as when Tenant
took possession of the space, reasonable wear and tear excepted , broom cleaned.

 

F.

Upon compliance with all the terms outlined herein, and faithful compliance with
the terms of the Lease as provided in Article III of this Agreement, the parties
shall forever release, remise, and forever discharge each other, and their
respective, representatives, agents, predecessors, successors and assigns, for,
from, and against any and all claims, liens, demands, causes of action,
controversies, offsets, obligations, losses, damages and liabilities of every
kind and character whatsoever which arise and/or relate in any way to the 7th
Floor Lease and the 901 Lease.

 

ARTICLE III.     LEASE FOR UNIT 707 (“LEASE”)

 

GENERAL TERMS, SPECIFICATIONS AND DEFINITIONS:

 

LANDLORD:

 

Name:     GOLDEN STAR INVESTMENTS CORP.

 

Notice Address:     7617 SW 102 Pl., Miami, FL 33126

 

E-mail:     marcogonzalez18@live.com & d.vargas0904@gmail.com Telephone
No.:     305-582-7621

TENANT:

 

Name:     NET ELEMENT INC

 

Notice Address:     3363 NE 163 Street, Units 707

 

Miami Beach, Florida 33160

 

E-mail:     ofirer@unifiedpayments.com Telephone No.:     786-923-0523

PREMISES:     3363 NE 163 Street, Unit 707

 

North Miami Beach, Florida 33160

 

The Premises is deemed to consist of three office condominium units of
approximately 844 Sq. Ft. of rental square feet all together. It is understood
that the Premises as described is

 

 

2

 

 

currently occupied by the Tenant and although the rent is based on the square
footage of the Premises, the Parties have no right to any increase or decrease
of the rent should the actual size of the Premises differs from the Premises’
footage estimated herein in this Lease.

 

PARKING: Together with the Premises and included in the Rent referenced below,
Landlord shall also rent Tenant two (2) assigned parking spaces in the complex
for Tenant’s exclusive use and non-exclusive rights to unassigned guest parking
spaces. The Tenant assigned parking spaces are located as follows:

 

PARKING LEVEL 3A: Spaces 18, 19.

 

TERM:     Commencing the 1st day of September, 2020.

 

for a term of four (4) years.

 

and ending the 31st day of August , 2024

 

SECURITY DEPOSIT: The security deposit under this Lease is $2,954.00. The
security deposit shall be advanced upon execution of this Lease.

 

CONDOMINIUM ASSOCIATION: Shall refer to The Office 163 Condominium, Inc.

 

DECLARATION: Shall refer to Declaration of Condominium, Bylaws, Regulations and
any other documents from the Condominium Association affecting the use of the
Premises.

 

 

1.

DEMISED PREMISES:

 

In consideration of the payments of rents and other charges provided for herein
and the performance of the covenants hereinafter set forth, Landlord hereby
leases to Tenant, and Tenant hereby rents from Landlord, for the term and upon
the terms and conditions set forth in this Lease, the Premises. Tenant hereby
acknowledges that Tenant has been in possession of the Premises prior to the
execution of this Lease agreement and represents the Premises are in perfecto
condition, subject to normal wear and tear.

 

 

2.

TERM OF LEASE:

 

This Lease shall be for a term of four (4) years, commencing on the Fifteen (15)
day of September 2020 and ending on the Fourteen (14) day of September 2024,
hereinafter referred to as the "Lease Term".

 

 

3.

RENT:

 

The rent Tenant must pay Landlord under this Lease agreement for the first 12
month period is thirty five thousand four hundred forty eight and 00/100 Dollars
($35,448.00) plus taxes divided by equal monthly installements. Every 12 months
anniversary the rent shall be calculated with a three percentage (3%) increase
from the previous 12 month period rent. The Tenant shall pay each 12 month
period rent in 12 monthly equal installments on the 15thday of each month,
commencing on September 15, 2020, and every 15 day of each subsequent month.
Accordingly, the monthly payments, plus tax, under this Lease agreement are:

 

4.

 

Period

12 Month Period

Monthly Installment

_9_/_15_/2020 to 9 /_14_/2021

$35,448.00*

$2,954.00

_9_/_15_/2021 to _9_/_141_/2022

$36,511.44

$3,042.62

_9_/_15_/2022 to _9_/_14_/2023

$37,606.78

$3,133.90

_9_/_15_/2023 to _9_/_15_/2024

$38,734.99

$3,227.92

 

All payments are due on the first (1st) day of each month to Landlord via wire
transfer to:

 

Biscayne Bank

2601 South Bayshore Drive, Ste. 201 Coconut Grove, FL 33133

ABA # 066015767

Beneficiary: Golden Star Investments Corp Account #: 8101446

 

or to such other person(s) or corporation(s), and at such other place as shall
be designated by the Landlord, in writing, by notice to Tenant at least ten (10)
days prior to the next ensuing rental payment date.

 

In addition to the rent, Tenant shall, and hereby agrees to pay to Landlord each
month, a sum equal to any sales tax and tax on rentals, , now in existence or
hereafter imposed, based upon the privilege of renting the premises leased
hereunder or upon the amount of rent collected therefor. Nothing herein shall,
however, be taken to require Tenant to pay any part of the Federal and State
taxes imposed upon income received by the Landlord.

 

No abatement, diminution, reduction of rents, or other charges payable by Tenant
under this Lease shall be claimed or allowed to Tenant for any inconvenience,
interruption, cessation or loss of services, or business or otherwise caused
directly or indirectly by any present or future laws, rules, requirements,
orders, directives, ordinances or regulations of any governmental authority
having jurisdiction of the premises or by priorities, rationing or curtailment
of labor or materials or by war or by any matter or thing resulting therefrom
except as otherwise specifically provided in this Lease.

 

 

4.

DEPOSIT AND ADVANCED RENT:

 

Security Deposit: A cash security deposit in the initial amount of $2,954.00.
(the "Security Deposit") is payable by Tenant to Landlord upon execution of this
Lease and shall be held by Landlord as security against any default by Tenant in
the performance of the covenants, conditions and agreements of this Lease. The
Security Deposit may, at Landlord's option, be applied by Landlord against any
default in any of the terms, provisions, or conditions of this Lease which is
not cured within any applicable grace period. Landlord shall not be obligated to
keep the Security Deposit in a separate fund but may not commingle the Security
Deposit with its own funds. In the event Landlord applies the Security Deposit
in whole or in part against a default by Tenant, Tenant

 

4

 

 

shall, upon demand by Landlord, deposit sufficient funds to maintain the
Security Deposit in the initial amount. The failure of Tenant to maintain the
Security Deposit in the initial amount as stated shall constitute a failure to
pay Rent and shall carry with it the consequences set forth under the default
provisions herein. Within thirty (30) days after the expiration of the term
hereof, the Security Deposit, if not applied toward the payment of Rent in
arrears or toward the payment of damages suffered by Landlord by reason of
Tenant's breach of this Lease, is to be returned to Tenant. Landlord may, in its
sole discretion, put the Security Deposit in an interest bearing account. In
such an event, all interest earned thereon shall be retained by Landlord. In no
event shall the Security Deposit be deemed to be liquidated damages for any
default by Tenant hereunder.

 

 

5.

UTILITIES AND OTHER SERVICES:

 

Tenant shall be solely responsible for, and shall promptly pay, all charges for
utilities and other services, including but not necessarily limited to,
electricity, air conditioning, heat, water, sewer, gas and waste collection.
Should said charges for utilities or services at any time remain due or unpaid
for a period of five (5) days after Tenant has been notified in writing that the
same shall have become due, the Tenant will be in default of this Lease and the
Landlord may avail itself of any or all legal remedies.

 

Should any services or utilities that are provided by the Condominium be
interrupted due to causes beyond Landlord’s reasonable control, Landlord shall
not be responsible for any such interruption.

 

 

6.

USE OF THE DEMISED PREMISES

 

Tenant shall use the demised Premises for the purpose of conducting legal
business. Tenant covenants and agrees that Tenant will not use the Demised
Premises for any other purpose than as herein set forth, and will not use the
same for any unlawful purpose or for any use which will contravene or be in
violation of existing laws or regulations of any governmental body.

 

 

7.

NON-PAYMENT:

 

Tenant agrees: (1) that Tenant will promptly pay said rent at the times and
place stated above; (2) that Tenant will pay all charges for work performed on
order of Tenant, and any other charges that accrue under this Lease; and (3)
that, if any part of the rent or the above mentioned charges shall remain due
and unpaid for three (7) business days after written notice to Tenant that the
same are due and payable, the Landlord shall have the option to evict Tenant as
provided by law and accelerate the rent due for the remaining lease period by
declaring the balance of the entire rent for the entire rental term of this
Lease to be immediately due and payable, and Landlord may then proceed to
collect all of the unpaid rent as provided herein against Tenant and any other
remedies that are appropriate as allowed by law. However, any amount Tenant
shall be liable for under this paragraph shall be reduced by any payments
Landlord receives from any other tenant that occupies the Premises for the
period from the date Tenant vacates the premises until the natural expiration of
this Lease. Landlord may also charge eighteen percent (18%) over any amount
Tenant owes to landlord after five (5) days written notice to Tenant that the
same are due and payable, including any accelerated amount as provided herein.

 

 

8.

NON-COMPLIANCE;

 

 

In the event that Tenant fails to comply with any of Tenant's obligations under
this Lease other than payment of rent or other charges, and the Tenant does not
to correct said non-compliance within seven (7) days, or begins to correct,
should it is not reasonable to correct before those 7 days, following written
notice to the Tenant from the Landlord specifying the non-compliance and
demanding correction, the Landlord may terminate this Lease and avail itself of
any and all legal remedies, including those remedies referred to in Section 7
hereinabove.

 

 

9.

TRADE FIXTURES, ALTERATIONS, ADDITIONS AND IMPROVEMENTS:

 

The Tenant shall not make, or cause to be made, any alterations additions or
improvements, or to install or cause to be installed any air-conditioning units,
doors, partitions, trade fixtures, exterior signs, floor coverings, interior or
exterior lighting, plumbing fixtures, shades or awnings, or make any changes to
the Demised Premises without first obtaining the Landlord's written approval and
consent, which consent shall not be unreasonably withheld. The Tenant shall
present to the Landlord plans and specifications for such work at the time the
approval is sought.

 

Any alterations, additions, improvements or installations made by Tenant must be
approved in advance by the Landlord and must be performed by licensed
individuals or companies and in accordance with the South Florida Building Code.
All work shall be subject to supervision and approval by Landlord.

 

The Tenant shall not make any structural alterations in, or additions to, the
Demised Premises. If structural alterations become necessary because of the
application of laws or ordinances, or of the directions, rules or regulations of
any regulatory body to the business carried on by the Tenant, or because of any
act or default on the part of the Tenant, or because the Tenant has overloaded
any electrical or other facility, the Tenant shall make such structural
alterations at its own cost and expense, after first obtaining the Landlord's
and Condominium's approval of plans and specifications, and furnishing such
indemnification against liens, costs, damages and expenses as the Landlord may
reasonably require.

 

All additions, alterations and improvements made in or to the Demised Premises
shall become the property of the Landlord, and shall be surrendered with the
premises at the termination of this Lease. The Tenant shall have the right to
remove its movable trade fixtures, provided that the Tenant repairs any damage
caused by such removal.

 

 

10.

INSURANCE:

 

Tenant shall during the Term, at Tenant's cost and expense, keep in full force
and effect a policy of public liability insurance, including workmen's
compensation coverage, and property damage insurance, with respect to all
matters which arise in connection with Tenant's operation of the Premises. The
limits of public liability coverage shall not be less than $1,000,000.00 per
occurrence, $1,000,000.00 general aggregate. The insurance policy or policies
shall name Landlord, Landlord's managing agent and Tenant as insureds, and shall
contain a clause that the insurer will not cancel or change insurance coverage
without first giving Landlord thirty (30) days' prior written notice of same.
The insurance shall be underwritten by a company or companies approved by
Landlord, and a copy of the policy or policies and of the certificate(s) of such
insurance and all endorsements thereto or replacements thereof, shall be
delivered to Landlord

 

 

6

 

 

immediately upon their issue. All policies of insurance mentioned in the above
paragraph shall contain the following endorsements: (i) that such insurance may
not be cancelled or amended with respect to Landlord except upon fifteen (15)
days' prior written notice from the insurance company to Landlord, sent by
certified or registered mail; (ii) that Tenant shall be solely responsible for
the payment of all premiums under such policy and that Landlord shall have no
obligation for the payment thereof; (iii) that in the event of payment of any
loss covered by such policy, Landlord shall be paid first by the insurance
company for its loss; and (iv) an express waiver of any right of subrogation by
the insurance company against Landlord, the Tenant hereby expressly waiving any
such right of subrogation for any reason or occurrence whatsoever. Tenant agrees
to deliver to Landlord Certificates or Memoranda of Insurance of all policies of
insurance to be procured by Tenant within ten (10) days of the inception of such
policies and; at least ten (10) days prior to the expirations of any such
policy, Tenant shall deliver to Landlord Certificates or Memoranda of Insurance
evidencing the renewal thereof. The minimum limits of any insurance coverage to
be maintained by Tenant hereunder shall not limit Tenant's liability under the
indemnity contained in this paragraph or elsewhere hereunder.

 

 

11.

MORTGAGING, ASSIGNING, SUB-LETTING BY TENANT:

 

Tenant agrees not to mortgage, to pledge or to encumber, the said premises, in
whole or in part, without first obtaining written consent of the Landlord, which
consent may be unreasonably withheld. Tenant agrees not to assign or to
sub-lease the said premises, in whole or in part, without first obtaining
written consent of the Landlord, which consent shall not be unreasonably
withheld or delayed. In the event that Landlord shall give consent to a
Mortgage, Pledge, or Encumbrance of Tenant's leasehold interest, Tenant will,
nevertheless, remain liable for the performance of all of the terms, covenants
and conditions of this Lease, including but not limited to, the payment of rent;
further, each Sub-Lease Agreement shall state on its face that it is subject and
subordinate to the terms of this Lease.

 

 

12.

ABANDONMENT:

 

If during the term of this Lease Tenant shall abandon; vacate or remove from the
premises the major portion of the goods, wares, equipment or furnishings usually
kept on said premises, or shall cease doing business in said premises, or shall
suffer the rent to be in arrears. Landlord may, at its option, upon 10 days
written notice to Tenant, cancel this Lease, in the manner stated in paragraph
sixteen (16) hereof, or Landlord may enter said premises as the agent of Tenant,
without being liable in any way therefor, and re-let the premises with or
without any furniture that may be therein, as the agent of Tenant, at such
reasonable price and such reasonable terms and for such duration of time as the
Landlord may determine, and receive the rent therefor, applying the same to the
payment of the rent due by these presents, and if the full rental herein
provided shall not be realized by Landlord over and above the expenses to the
Landlord of such re-letting, Tenant shall pay any deficiency.

 

 

13.

BANKRUPTCY:

 

It is agreed between the parties hereto that if Tenant shall be adjudicated
bankrupt or insolvent or take the benefit of any Federal reorganization or
composition proceeding, or make a general

 

 

assignment or take the benefit of any insolvency law, or if Tenant's leasehold
interest under this Lease shall be sold under any execution or process of law,
or if a Trustee in Bankruptcy or a Receiver be appointed or elected or had for
Tenant (whether under State or Federal laws), or if said premises shall be
abandoned or deserted, or if Tenant shall fail to perform any of the covenants
or conditions of this Lease on Tenant's part to be performed, or if this Lease
or the term thereof be transferred or passed or devolve upon any persons, firms,
officer or Corporation other than Tenant by the death of the Tenant,, operation
of law or otherwise, then and in such events, this Lease and the term of this
Lease, at the Landlord's option, shall expire and end five (5) days after
Landlord has given Tenant written notice (in the manner hereinabove provided) of
such act, condition or default, and Tenant hereby agrees immediately then to
quit and surrender said premises to Landlord; but this shall not impair or
affect the Landlord's right to maintain Summary Proceedings for the recovery of
the possession of the demised Premises in all cases provided for by law. If the
term of this Lease shall be so terminated, Landlord may immediately, or at any
time thereafter, re- enter or re-possess the premises and remove all persons and
property therefrom without being liable for trespass or damages.

 

 

14.

ATTORNEY'S FEES:

 

If the Tenant defaults in the performance of any of the covenants of this Lease
and by reason thereof the Landlord employs the services of an attorney to
enforce performance of the covenants by the Tenant, to evict the Tenant, to
collect monies due by the Tenant, or to perform any service based upon said
default, then, in any of the said events, the Tenant does hereby agree to pay a
reasonable attorney's fee and all reasonable expenses and costs incurred by the
Landlord pertaining thereto and in enforcement of any remedy available to the
Landlord.

 

 

15.

SURRENDER OF PREMISES:

 

Tenant agrees to surrender to Landlord, at the end of the term of this Lease
and/or upon any cancellation of this Lease, said demised Premises in as good
condition as said premises were at the beginning of the term of this Lease,
ordinary wear and tear, and damage by lire and windstorm or other acts of God,
excepted. Tenant agrees that, if Tenant does not surrender to Landlord at the
end of the term of this Lease, or upon any cancellation of the term of this
Lease, said demised Premises, then Tenant will pay to Landlord all damages that
Landlord may suffer on account of Tenant's failure to so surrender to Landlord
possession of said demised Premises, and will indemnify and save Landlord
harmless from and against all claims made by any succeeding tenant of said
premises against Landlord on account of delay of Landlord in delivering,
possession of said premises to said succeeding tenant so far as such delay is
occasioned by failure of Tenant to so surrender said premises. In addition, the
rental payment for any period Tenant fails to surrender to Landlord said demised
Premises, shall be the same plus an additional half (1 + ½) of the rental
payment Tenant was obligated to pay under this Lease in the month preceding the
date the Lease terminated.

 

 

16.

MAINTENANCE:

 

Tenant shall be solely responsible for the maintenance of the interior of the
Demised Premises,. Tenant agrees to keep the interior of said premises in good
and substantial repair and clean condition at Tenant's own expense. If the
premises become infested with vermin, Tenant, at its sole

 

8

 

 

cost and expense, shall cause said premises to be exterminated from time to
time..

 

If the Tenant refuses or neglects to repair properly as required hereunder, and
to the reasonable satisfaction of the Landlord, as soon as reasonably possible
after written demand, Landlord may make such repairs without liability to the
Tenant for any loss or damage which may accrue to the Tenant's equipment,
fixtures, or other property, or to the Tenant's business by reason thereof, and
upon completion thereof, the Tenant shall pay the Landlord's cost for making
such repairs, upon presentation of invoice therefor, as additional rent.

 

 

17.

INDEMNIFY LANDLORD:

 

In consideration of the said premises being leased to Tenant for the above
rental, Tenant agrees that Tenant, at all times, will indemnify and keep
harmless Landlord from all losses, damages, liabilities, and expenses, which may
arise or be claimed against Landlord and be in favor of any persons, firms, or
corporations for which any injuries or damages to the person or property of any
persons, firms or corporations, consequent upon, or arising from, the use or
occupancy of said premises by Tenant, or consequent upon, or arising from, any
acts, omissions, neglect or fault of Tenant, his agents, servants, employees,
licensees, visitors, customers, patrons, or invitees, or consequent upon, or
arising from Tenant's failure to comply with any laws, statutes, ordinances or
regulations as herein provided; and agrees that Landlord shall not be liable to
Tenant for any damages, losses or injuries to the persons or property of Tenant
which may be caused by the acts, omissions, neglect or faults of any persons,
firms or corporations, except when such injury, loss or damage results from
negligence of Landlord, its agents or employees, and that Tenant will indemnify
and keep harmless Landlord from all damages, liabilities, losses, injuries or
expenses which may arise or be claimed against Landlord and be in favor of any
persons, firms or corporations for any injuries or damages to the person or
property of any persons, firms or corporations, where said injuries or damages
arose about or upon said premises as a result of the negligence of Tenant, his
agents, employees, servants, licensees, visitors, customers, patrons and
invitees. All personal property placed or moved into the Demised Premises shall
be at the risk of Tenant or other owner thereof, and Landlord shall not be
liable to Tenant for any damage to said personal property.

 

In case Landlord shall be made a party to any litigation commenced against
Tenant, then unless an aspect of the litigation involves Landlord negligence,
Tenant shall protect and hold Landlord harmless and shall pay all costs,
expenses and reasonable attorney's fees incurred or paid by Landlord in
connection with such litigation.

 

 

18.

FIRE OR CASUALTY:

 

In the event the demised Premises shall be destroyed or so damaged or injured by
fire or other casualty, not intentionally or negligently caused by the Tenant,
its employees, invitees, vendors, visitors or any other person, animal or thing
in the premises with expressed or implied invitation of the Tenant, during the
term of this Lease, whereby the same shall be rendered untenantable, then
Landlord shall have the right to render such demised Premises tenantable by
repairs within ninety

(90) days therefrom, if said premises are not rendered tenantable within said
time, it shall be optional with either party hereto to cancel this Lease. The
cancellation herein mentioned shall be

 

 

p . 1 1

 

 

 

 

evidenced in writing. During any time that the demised Premises are untenantable
due to causes set forth in this paragraph, the rent or a just and fair
proportion thereof shall be abated.

 

 

19.

EMINENT DOMAIN:

 

If there shall be taken during the term of this Lease any part of the Demised
Premises, other than a part not interfering with maintenance, operation or use
of the Demised Premises. Landlord may elect to terminate this Lease or to
continue same in effect. If Landlord elects to continue the Lease, the rental
shall be reduced in proportion to the area of the Demised Premises so taken and
the Landlord shall repair any damage to the Demised Premises resulting from such
taking. If any part of the Demised Premises is taken by condemnation or eminent
domain, the Tenant may elect to terminate this Lease or to continue same in
effect and, if Tenant elects to continue this Lease, the rental shall be reduced
in proportion to the area of the Demised Premises so taken, and Landlord shall
repair any damage to the Demised Premises resulting from such taking. If all of
the Demised Premises are taken by condemnation or eminent domain, this Lease
shall terminate on the date of the taking. All sums awarded or agreed upon
between Landlord and the condemning authority for the taking of the interest of
Landlord and/or Tenant, whether as damages or as compensation, and whether for
partial or total condemnation, will be the property of Landlord. If this Lease
should be terminated under any provisions of this paragraph, rental shall be
payable up to the date that possession is taken by the taking authority and
Landlord will refund to Tenant any prepaid unaccrued rent less any sum or amount
then owing, by Tenant to Landlord.

 

 

20.

LIENS:

 

Tenant further agrees that Tenant will pay all liens of Tenant’s contractors,
subcontractors, mechanics, laborers, materialmen, and other items of like
character, and will indemnify Landlord against all expenses, costs and charges,
including bond premiums for releases of liens and attorney's fees reasonably
incurred in and about the defense of any suit in discharging the said premises
or any part thereof, from any liens, judgments or encumbrances caused or
suffered by Tenant. In the event any such lien shall be made or filed, Tenant
shall bond against, or discharge the same, within ten (10) days after the same
has been made or filed. It is understood and agreed between the parties hereto
that the expenses, costs and charges above referred to shall be considered as
additional rent due and shall be included in any lien for rent.

 

The Tenant herein shall not have any authority to create any liens for labor or
material on the Landlord's interest in the Demised Premises and all persons
contracting with the Tenant for the destruction or removal of any facilities or
other improvements or for the erection, installation, alteration or repair of
any facilities or other improvements on or about the Demised Premises, and all
materialmen, contractors, mechanics, and laborers, are hereby charged with
notice that they must look only to the Tenant and to the Tenant's interests in
the Demised Premises to secure the payment of any bill for work done or material
furnished at the request or instruction of Tenant.

 

 

21.

SUBORDINATION, ESTOPPEL CERTIFICATE AND ATTORNMENT:

 

The Tenant agrees that this Lease shall be subordinate to any mortgages or the
lien resulting from other method of financing or re-financing, now or hereafter
enforced against the land and buildings of which the Demised Premises are a
part, or upon any buildings hereafter placed upon the land of

 

 

10

 

 

which the Demised Premises are a part, and to all advances made or hereafter to
be made upon the security thereof. No further instrument of subordination shall
be required by any mortgagee. However, the Tenant, upon request of any party in
interest, shall execute promptly such reasonable instrument or certificates that
do not negatively impact Tenant’s rights under this Lease to carry out the
intent hereof as shall be required by the Landlord. If, ten (10) days after the
date of a written request by the Landlord to execute such instruments, the
Tenant shall not have executed the same, the Landlord may, at its option, cancel
this Lease without incurring any liability on account thereof, and the term
hereby granted is expressly limited accordingly.

 

Within ten (10) days after request therefor by the Landlord, or in the event
that upon any sale, assignment or hypothecation of the Demised Premises and/or
the land thereunder by the Landlord, an Estoppel Certificate shall be required
from the Tenant, the Tenant agrees to deliver, in recordable form, an Estoppel
Certificate to any proposed mortgagee or purchaser or to the owner certifying,
if such be the case, that this Lease is in full force and effect, and that there
are no defenses or offsets thereon or stating those claimed by the Tenant.

 

The tenant shall, in the event any proceedings are brought for the foreclosure
of, or in the event of exercise of the power of sale under any mortgage made by
the owner covering the demised Premises, attorn to the purchaser upon any such
foreclosure or sale, and recognize such purchaser as the Landlord under this
Lease so long as the new landlord continues to abide by its obligations under
the Lease.

 

 

22.

TENANT'S PROPERTY:

 

The Tenant shall be responsible for, and shall pay before delinquency, all
municipal, county or state taxes assessed during the term of this Lease against
any leasehold interest or personal property of any kind, owned by or placed in,
upon or about the Demised Premises.

 

The Landlord shall not be liable for any damage to property of the Tenant or of
others located on the Demised Premises, nor for the loss of, or damage to, any
property of the Tenant or of others by theft or otherwise. The Landlord shall
not be liable for any injury or damage to persons or property resulting from
fire, explosion, falling plaster, steam, gas, electricity, water, rain or leaks
from any part of the Demised Premises, or from the pipes, appliances or plumbing
works, or from the roof, street or sub-surface, or from any other place, or by
dampness or by any other cause of whatever nature unless such loss, damage or
injury is occasioned by the negligent acts or omissions of Landlord. The
Landlord shall not be liable for any such damage caused by other tenants or
persons in the Demised Premises, occupants of adjacent property, or the public,
or caused by operations in construction of any private, public or quasi-public
work. The Landlord shall not be liable for latent defect in the Demised
Premises. All property of the Tenant kept or stored on the Demised Premises
shall be so kept or stored at the risk of the Tenant only, and the Tenant shall
hold the Landlord harmless from any claims arising out of damage to the same,
including subrogation claims by the Tenant's insurance carriers, unless such
damage shall be caused by the willful act or gross neglect of the Landlord.

 

The Tenant shall give immediate notice to the Landlord in case of fire or
accident in the Demised Premises or in the building of which the premises are
apart, or of defects therein or in any fixtures

 

 

or equipment.

 

 

23.

WASTE, GOVERNMENTAL REGULATIONS:

 

The Tenant shall not commit, or suffer to be committed, any waste upon the
Demised Premises, or any nuisance. The Tenant shall, at its sole cost and
expense, comply with all of the requirements of all county, municipal, state,
federal and other applicable governmental authorities, now in force or which may
hereafter be in force, pertaining to the said premises, and shall faithfully
observe in the use of the premises, all municipal and county ordinances and
state and federal statutes now in force, or which may hereafter be in force.

 

 

24.

EXCULPATION:

 

Tenant agrees that it shall look solely to the estate and property of the
Landlord in the land and building of which the Demised Premises are a part for
the collection of any judgment (or any other judicial process) requiring the
payment of money by Landlord in the event of any default or breach by the
Landlord with respect to any of the terns, covenants and conditions of this
Lease to be observed and performed by the Landlord and no other property or
estates of Landlord shall be subject to levy, execution or other enforcement
procedures for the satisfaction of the Tenant's remedies.

 

 

25.

ASSIGNMENT OF CHATTELS:

 

Tenant hereby pledges and assigns to Landlord as security for the payment of any
and all rent or other sums or amounts provided for herein, all of the furniture,
fixtures, goods and chattels of Tenant which shall be, or may be, brought or put
on or into the said premises but excluding computer equipment and Point of Sale
Terminals and equipment located on the Premises, and Tenant agrees that said
lien may be enforced by distress, foreclosure:. or otherwise, at the election of
the Landlord. Tenant hereby expressly waives and renounces for himself and
family, any and all homestead exemption rights he may now have or hereafter
acquire under or by virtue of the Constitution and the laws of the State of
Florida, or of any other state, or of the United States, as the payment of said
rental or any other obligation or damage that may accrue under the terms of this
Lease.

 

 

26.

WAIVER:

 

Failure of Landlord to declare any default immediately upon occurrence thereof,
or delay in taking any action in connection therewith, shall not waive such
default, but Landlord shall have the right to declare any such default at any
time and take such action as might be lawful or authorized hereunder in law and/
or in equity. No waiver by Landlord, of a default by Tenant shall be implied,
and no express waiver by Landlord shall affect any default other than the
default specified in such waiver and that only for the time and extension
therein stated.

 

No waiver of any term, provision, condition or covenant of this Lease by
Landlord shall be deemed to imply or constitute a further waiver by Landlord of
any other term, provision, condition or covenant of this Lease. The rights and
remedies created by this Lease are cumulative and the use of one remedy shall
not be taken to exclude or waive the right to the use of another.

 

 

27.

RIGHT OF ENTRY:

 

12

 

 

Landlord, or any of its agents, shall have the right to enter the demised
Premises during all reasonable hours and upon reasonable notice to Tenant,
except in case of emergency, to examine the same or to make such repairs,
additions or alterations as may be deemed necessary for the safety, comfort, of
preservation thereof, or of said building, or to exhibit said Demised Premises
at any time within ninety (90) days before the expiration of this Lease. At all
times, Landlord shall do so in a manner least disruptive to Tenant. Said right
of entry shall likewise exist for the purpose of removing placards, signs,
fixtures, alterations, or additions which do not conform to this Lease. In order
to accomplish the purposes set out in this paragraph, the Tenant agrees to
provide the Landlord with a copy of any key needed to gain access to the
premises.

 

 

28.

NOTICES:

 

Any notice given Landlord as provided for in this Lease shall be sent to
Landlord by registered mail, addressed to Landlord at 7617 SW 102 Pl Miami, FL
33173. Any notice to be given Tenant under the terms of this Lease shall be in
writing to the office of the Tenant in the said premises. Either party, from
time to time, by such notice, may specify another address to which subsequent
notice shall be sent.

 

 

29.

RULES AND REGULATIONS:

 

Tenant agrees to comply with all reasonable rules and regulations Landlord may
adopt from time to time for operation of said premises and protection and
welfare of the premises, its tenants, visitors and occupants.

 

 

30.

INSURANCE INCREASES:

 

If the Landlord's insurance premiums exceed the standard premium rates because
the nature of Tenant's operation results in extra-hazardous exposure, then
Tenant shall, upon receipt of an appropriate invoice from Landlord, reimburse
Landlord for such increase in premiums. It is understood and agreed between the
parties hereto that any such increase in premiums shall be considered as
additional rent due and shall be included in any lien for rent.

 

 

31.

CONDITION OF PREMISES

 

Tenant hereby acknowledges that Tenant has fully inspected the Demised Premises
and agrees to take possession of said premises in its "as is condition". Taking
possession of the said Demised Premises by Tenant shall be conclusive evidence
against Tenant that the premises were in a condition acceptable and satisfactory
to Tenant.

 

 

32.

QUIET POSSESSION:

 

Upon payment by Tenant of the rents herein provided and upon the observance and
performance of all terms, provisions, covenants and conditions on Tenant's part
to be observed and performed, Tenant shall, subject to all of the terms,
provisions, covenants and conditions of this Lease, peaceably and quietly hold
and enjoy the Demised Premises for the term hereby demised.

 

 

33.

SUCCESSORS AND ASSIGNS:

 

All terms, provisions, covenants and conditions to be observed and performed by
Tenant shall be applicable to, and binding upon, Tenant's respective heirs,
administrators, executors, successors and

 

 

assigns, subject however, to the restrictions as to assignment or subletting by
Tenant as provided herein. All expressed covenants of this Lease shall be deemed
to be covenants running with the land.

 

 

34.

SEVERABILITY:

 

If any term, provision, covenant or condition of this Lease, or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such term,
provision, covenant or condition to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby, and

 

each term, provision, covenant and condition shall be valid and be enforceable
to the fullest extent permitted by law. This Lease shall be construed in
accordance with the laws of the State of Florida.

 

 

35.

TIME:

 

It is understood and agreed between the parties hereto that time is the essence
of all the terms, provisions, covenants and conditions of this Lease.

 

 

36.

DEFINITIONS AND PARAGRAPH HEADINGS:

 

The terms "Landlord" and "Tenant" as herein contained shall include singular
and/or plural, masculine, feminine and/or neuter, heirs, successors, executors,
personal representatives and/ or assigns, wherever the context so requires or
admits. The terms, provisions, covenants and conditions of this Lease are
expressed in the total language of this Lease and the paragraph headings are
solely for the convenience of the reader and are not intended to be all
inclusive.

 

 

37.

TENDER AND DELIVERY OF LEASE INSTRUMENT:

 

Submission of this instrument for examination does not constitute an offer,
right of first refusal, reservation of or opinion for the demised Premises. This
instrument becomes effective as a Lease upon execution and delivery by both
Landlord and Tenant.

 

 

38.

HAZARDOUS MATERIALS:

 

Tenant shall not permit or cause the demised Premises to be used for the
handling, storage, transportation or disposal of hazardous or toxic materials.
Tenant shall be responsible for any clean-up as a result of the use, handling,
storage, transportation or disposal of hazardous or toxic materials.

 

 

39.

WRITTEN AGREEMENT:

 

This Lease contains the entire agreement between the parties hereto and all
previous negotiations leading thereto, and it may be modified only by an
agreement in writing, signed and sealed by Landlord and Tenant. No surrender of
the demised. Premises, or of the remainder of the terms of this Lease, shall be
valid unless accepted by Landlord, in writing. Tenant acknowledges and agrees
that Tenant has not relied upon any statement, representation, prior written or
prior or contemporaneous oral promises, agreements or warranties, except such as
are expressed herein.

 

 

DATED     at     Miami,     Miami-Dade     County,     Florida,     this     11th
     

September      ,2020.

 

day

 

 

 

 

 

Tenant:

Witnessed by:

NET ELEMENT, INC.,

 

aDelaware corporation

Witness 1: ___________________

 

Name:Jeffrey Ginsberg

 

   By: /s/ Oleg Firer

Name: Oleg Firer

 

 

Witness 2: __________________

Title:  CEO

Name: Andrey Krotov

Landlord:

GOLDEN STAR INVESTMENTS CORP.

a Florida corporation

 

 

 

By: __/s/Jaime Vargas

Name: Jaime Vargas

Title: CEO

Witnessed by:

 

 

 

 

 

Witness 1: ______________

Name: Alejandro Vargas

 

 

Witness 2: _

Name: _

 

 

 

--------------------------------------------------------------------------------

 

 